EXHIBIT 10.6

EMPLOYMENT AGREEMENT


THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into as of
August 31, 2009, by and between The Wood Energy Group, Inc., a Missouri
corporation (“Employer”), and Greg Smith, an individual residing at 2016
Kingspointe Drive, Chesterfield, Missouri 63005 (“Employee”).


RECITALS:


Employer desires to offer Employee an opportunity to work for Employer as its
president upon the terms and conditions hereinafter set forth, and Employee
desires to accept such offer.  Accordingly, the parties agree as follows:


1.           EMPLOYMENT.  Employer hereby employs Employee and Employee agrees
to be employed by Employer as president, or in such other role to which the
parties jointly agree, for an initial five year term commencing on the date of
this Agreement and terminating on August 31, 2014 (the “Employment Period”).  At
least 90 days prior to the end of the Employment Period, the parties shall
consider the extension of the Employment Period, and shall memorialize, in
writing, any agreement reached related thereto.


2.           COMPENSATION.  During the Employment Period, Employee shall receive
as compensation:


(a)           Salary at the annual rate of $150,000, payable not less frequently
than semi-monthly;


(b)           The right to participate in all corporate employee benefit
programs offered to senior executives of Employer or B.H.I.T. Inc., Employer’s
parent company (“BHIT”), such as health insurance, life insurance and retirement
plans; and


(c)           An opportunity to earn an annual bonus based upon goals to be
established annually by the Board of Directors of BHIT (the “Board”) and which
will be, in large measure, tied to the growth of Employer’s earnings before
interest, taxes, depreciation and amortization, or EBITDA.


(d)           An opportunity to receive BHIT equity compensation as determined
by the Board.


(e)           It is understood and agreed that the compensation set forth in
this section includes all of the compensation to be paid to Employee hereunder
and that Employee has agreed to forego any other compensation, benefits and
perquisites, including those he had received in his position as president of
Employer’s predecessor in the operation of the business of Employer.


3.           DUTIES.  During the Employment Period, Employee shall report to the
Board, who shall be entitled to establish the duties and responsibilities of
Employee hereunder, consistent with his title, and to modify the foregoing from
time to time.

 
 

--------------------------------------------------------------------------------

 


4.           TERMINATION.


(a)           The employment of Employee pursuant to this Agreement shall
terminate automatically and without further action or liability of either party
other than as provided for in this Agreement upon (i) the death of Employee,
(ii) Employee’s resignation, or (iv) the termination of Employee’s employment by
Employer.


(b)           Employer may elect to terminate Employee’s employment for any
reason.  In the event of a termination which is not for “Cause,” Employer shall
pay severance to Employee, at a rate equal to Employee’s then current annual
salary for six months, or for such shorter period as remains in the Employment
Period (the “Severance Pay”).  The Severance Pay shall be paid in installments,
in accordance with Employer’s payroll procedures as in effect on the date of
this Agreement during the six month period following the date of such
termination of employment.  The Severance Pay is intended by the parties to be
in settlement of any and all claims of Employee arising out of or related to
Employee’s employment with Employer, including, without limitation, the
termination of such employment, any express or implied employment agreement,
this Agreement, or the breach thereof (collectively, “Employment Claims”).  In
consideration of such payment, and as a condition precedent to its delivery,
Employee shall enter into an agreement, in a form satisfactory to Employer,
pursuant to which Employee shall release and waive any and all Employment Claims
against Employer, and covenant not to sue Employer in connection with any
Employment Claim (the “Release and Severance Waiver”).


(c)           Employee shall be terminated for “Cause” if the termination is
because of any of the following: (i) Employee engaging in fraud,
misappropriation of funds, embezzlement or like conduct committed against
Employer or a customer or supplier of Employer, (ii) Employee being convicted
(or entering a plea of nolo contendere) of a crime involving dishonesty or moral
turpitude, (iii) Employee engaging in any act of sexual misconduct at or in
connection with work, including sexual harassment, (iv) Employee’s alcohol or
drug abuse, (v) Employee’s appropriation of one or more business opportunities
of Employer without the prior written consent of the Board, or other breach of
the common law duty of loyalty, (vi) Employee’s gross negligence which results
in material harm to Employer, (vii) Employee failing to fulfill the duties and
responsibilities of his job, after notice and an opportunity to cure such
failure, and (viii) Employee violating, in a material respect, any provision of
this Agreement.  In the event of such a termination for Cause, Employer shall
have no further obligation to Employee pursuant to this Agreement after the date
of termination other than for the payment of compensation earned by Employee
prior to the date of termination and not yet paid.


5.           COVENANTS AGAINST COMPETITION.  Employee recognizes and
acknowledges that (i) the principal business of Employer is railroad tie
reclamation and disposal (the “Company Business”); and (ii) the work of Employee
for Employer has brought Employee and will continue to bring him into close
contact with many confidential affairs not readily available to the
public.  Accordingly, Employee covenants and agrees that:


(a)           Non-Compete.  During the Employment Period and for two years
following the termination of Employee’s employment hereunder, however caused,
Employee shall not, directly or indirectly, compete with Employer or any
affiliate of Employer in any manner, on behalf of himself or any other person,
firm, business, corporation or other entity (each such other person, firm,
business or other entity being referred to hereinafter as a “Person”),
including, without limitation, that Employee shall not (i) engage in the Company
Business for his own account; (ii) except for employment of Employee by Employer
or an affiliate of Employer, enter the employ of, or render any services to, any
Person engaged in the Company Business; or (iii) become interested in any Person
engaged in the Company Business (other than Employer) as an owner, partner,
shareholder, officer, director, licensor, licensee, principal, agent, employee,
trustee, consultant or in any other relationship or capacity; provided, however,
that Employee may own, directly or indirectly, solely as an investment,
securities of BHIT or any corporation which is traded on any national securities
exchange if he (A) is not a controlling person of, or a member of a group which
controls, such corporation, or (B) does not, directly or indirectly, own 1% or
more of any class of securities of such corporation.

 
2

--------------------------------------------------------------------------------

 


(b)           Non-Solicitation of Customers.  In addition to the covenants of
non-competition set forth in subparagraph (a) above, during the Employment
Period and for two years following the termination of Employee’s employment with
Employer, however caused, Employee shall not, directly or indirectly, on behalf
of himself or any Person, solicit the business of any “Customer” (as hereinafter
defined) of Employer or any affiliate of Employer, or request or instigate any
Customer to withdraw, diminish, curtail or cancel any of its business with
Employer.  For purposes of this Agreement, “Customer” shall mean any Person with
whom Employer or any affiliate of Employer has had material dealings during any
part of the term of Employee’s employment with Employer, and includes, without
limitation, any Person with whom Employer or any affiliate of Employer is doing
business, or any Person who has been actively solicited for business by Employer
or any affiliate of Employer or its agent and such solicitation is ongoing, as
of the date of the termination of Employee’s employment.


(c)           Confidential Information.  Employee recognizes and acknowledges
that confidential information, including, without limitation, information,
knowledge or data (i) of a technical nature such as but not limited to methods,
know-how, formulae, compositions, processes, discoveries, machines, inventions,
products, product specifications, computer programs and similar items or
research projects, and trade secrets of Employer and Employer’s affiliates; (ii)
of a business nature such as but not limited to information about cost,
purchasing, profits, market, sales or Customers, including lists of Customers,
and the financial condition of Employer; (iii) pertaining to future developments
such as but not limited to research and development or future marketing or
merchandising; and (iv) all other matters which Employer treats as confidential
(the items described above being referred to collectively hereinafter as
“Confidential Information”), are valuable, special and unique assets of Employer
and Employer’s affiliates.  Employee shall at all times keep secret and retain
in strictest confidence, and shall not use for the benefit of himself or others
except in connection with the business and affairs of Employer, any and all
Confidential Information learned by Employee before or after the date of this
Agreement, and shall not disclose such Confidential Information to anyone
outside of Employer either during or after employment by Employer, except as
required in the course of performing duties of his employment with Employer,
without the express written consent of Employer or as required by law.


(d)           Property of Employer.  Employee agrees to deliver promptly to
Employer all drawings, blueprints, manuals, letters, notes, notebooks, reports,
sketches, formulae, computer programs and files, memoranda, Customer lists and
all other materials relating in any way to the Company Business and in any way
obtained by Employee during the period of his employment with Employer which are
in his possession or under his control, and all copies thereof, (i) upon
termination of Employee’s employment with Employer, or (ii) at any other time at
Employer’s request.  Employee further agrees that he will not make or retain any
copies of any of the foregoing and will so represent to Employer upon
termination of his employment.


(e)           Employees of Employer.  During the Employment Period and for two
years following the termination of Employee’s employment with Employer, however
caused, Employee shall not, directly or indirectly, hire, solicit or encourage
to leave the employment of Employer or its affiliates any employee of Employer
or its affiliates, or hire any such employee who has left the employment of
Employer or its affiliates within one year of the termination of such employee’s
employment with Employer or its affiliates.

 
3

--------------------------------------------------------------------------------

 


(f)           Tolling.  In the event of Employee’s breach of subparagraph (a),
(b) or (e) of this paragraph 5, the running of the period of time of the
restriction set forth therein shall be automatically tolled (i.e., no part of
that period shall expire) from and after the date of the first such breach.


(g)           Remedies.  Employee agree that there is no adequate remedy at law,
and that money damages would not be a sufficient remedy, for any breach of this
paragraph 5, and that Employer shall be entitled to specific performance
(including but not limited to an injunction) as a remedy for any such breach,
without having to post a bond or prove actual damages.  Specific performance
shall not be deemed to be the exclusive remedy for any breach of this paragraph
5 but shall be in addition to all other remedies provided by law or
equity.  Employee agree that Employee shall indemnify and hold Employer and its
members, managers, officers, employees, agents and representatives harmless from
and against all actions, claims, liabilities, damages, expenses and costs
(including reasonable legal fees) that any of them may sustain, incur or expend
as a result of any breach by Employee of this paragraph 5.  Without limiting the
generality of the foregoing, in the event that Employer takes legal proceedings
to enforce the provisions of this paragraph 5 and Employee are found to be in
violation of its terms, Employee shall reimburse Employer for the legal fees and
disbursements Employer incurs in such proceedings.


(h)           Blue-Pencilling.  If any court determines that any of the
covenants set forth in this paragraph 5, or any part thereof, is unenforceable
because of the scope, duration and/or geographical area covered by such
provision, such court shall have the power to reduce the scope, duration or area
of such provision and, in its reduced form, such provision shall then be
enforceable and shall be enforced.


6.           NON-ASSIGNMENT.  This Agreement is a personal services contract and
it is expressly agreed that the rights and interests of Employee and Employer
hereunder may not be sold, transferred, assigned, pledged or hypothecated;
provided, however, that Employer may assign its rights and obligations hereunder
to any entity which acquires a substantial part of the assets or equity of
Employer, or to any entity affiliated with Employer, whether presently existing
or formed after the date hereof.


7.           SEVERABILITY.  In case any one or more of the provisions contained
in this Agreement shall, for any reason, be held to be invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement, but this Agreement shall be construed as if such invalid,
illegal, or unenforceable provision had never been contained herein.


8.           EFFECT OF CAPTIONS.  The captions in this Agreement are included
for convenience only and shall not in any way effect the interpretation or
construction of any provision hereof.


9.           REMEDIES CUMULATIVE; NO WAIVER.  All remedies specified herein or
otherwise available shall be cumulative and in addition to any and every other
remedy provided hereunder or now or hereafter available.  No waiver or failure
(intentional or unintentional) to act with respect to any breach or default
hereunder shall be deemed to be a waiver with respect to any subsequent breach
or default, whether of a similar or different nature.


10.        NOTICES.  All notices, requests, demands, applications, services of
process, and other communications which are required to be or may be given under
this Agreement shall be deemed to have been duly given if personally delivered,
if sent by facsimile transmission, or if mailed via certified first class mail,
postage prepaid, return receipt requested, to the parties hereto at the address
set forth in the first paragraph of this Agreement, or to such other address as
a party shall furnish to the other by notice given in accordance with this
paragraph.

 
4

--------------------------------------------------------------------------------

 


11.        GOVERNING LAW; JURISDICTION: LIMITATIONS ON FILING ACTIONS.  This
Agreement shall be governed by and construed in accordance with the substantive
law of the State of Florida.  The parties intend to and hereby do confer
jurisdiction upon the courts of any jurisdiction within the State of Florida to
determine any dispute arising out of or related to this Agreement, including the
enforcement and the breach hereof.  The parties agree that any claim arising out
of or related to this Agreement, or the breach hereof, must be filed within one
year after the date of the alleged breach and that any claim which is not filed
within such one year period is waived, and that any statute of limitations to
the contrary is hereby waived.


12.        SECTION 409A.


(a)           To the extent applicable, this Agreement shall be interpreted,
construed and administered in accordance with Section 409A of the Internal
Revenue Code of 1986, as amended, and the U.S. Department of Treasury
regulations and other interpretive guidance issued thereunder, each as in effect
from time to time (collectively, “Section 409A”).


(b)           To ensure compliance with Section 409A, Employer shall pay any
salary amount payable under paragraph 2(a) and any bonus amount payable under
paragraph 2(c) on a date no later than the later of the fifteenth day of the
third month following the end of Employer’s or Employee’s  taxable year in which
the amount was earned and accrued.


(c)           Notwithstanding anything to the contrary in this Agreement,
Employer shall be under no obligation to provide the Severance Pay described in
paragraph 4(b) of this Agreement unless Employee shall have executed the Release
and Severance Waiver (and the applicable revocation period shall have expired)
within 55 days following the date of Employee’s termination of employment.  The
payment of the amounts payable under paragraph 4(b) shall begin no later than 60
days following the date of termination of employment in accordance with
paragraph 4(b) above.


(d)           For purposes of Section 409A (including, without limitation, for
purposes of U.S. Treasury Regulation Section 1.409A-2(b)(2)(iii)),
Employee’s  right to receive the installment payments described in paragraph
4(b) above shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment shall at all times be considered a
separate and distinct payment.


(e)           Notwithstanding anything herein to the contrary, to the extent any
of the amounts payable under paragraph 4(b) above are treated as non-qualified
deferred compensation subject to Section 409A, then no portion of such amounts
shall be payable to Employee unless Employee’ termination of employment
constitutes a “separation from service,” as defined in U.S. Treasury Regulation
Section 409A-1(h) (and any successor provision thereto).


(f)           To the maximum extent permitted by applicable law, the amounts
payable to Employee under this Agreement shall be made in reliance upon U.S.
Treasury Regulation Section 1.409A-1(b)(9) (with respect to separation pay
plans) or U.S. Treasury Regulation Section 1.409A-1(b)(4) (with respect to
short-term deferrals).


13.        ENTIRE AGREEMENT.  This Agreement embodies the entire agreement and
understanding between Employer and Employee and supersedes all prior agreements
and understandings relating to the subject matter hereof.

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands on the date
first hereinabove mentioned.


The Wood Energy Group, Inc.
 
/s/ Gary O. Marino
By Gary O. Marino, Chief Executive Officer
 
/s/ Greg Smith
Greg Smith

 
 
6

--------------------------------------------------------------------------------

 